Citation Nr: 1131810	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from June 23, 2005 to April 23, 2008.

2.  Entitlement to a rating in excess of 30 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from April 24, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, the appeal was returned to the jurisdiction of the RO in Montgomery, Alabama.

In a September 2010 signed statement, the Veteran withdrew his prior request for a hearing before a Decision Review Officer (DRO) at the RO and asked the Board to consider the Veteran's appeal.  As the Veteran has not requested that the hearing be rescheduled, his request for a hearing at the RO is deemed withdrawn.  

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) was raised in the brief of the Veteran's representative filed in July 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From June 23, 2005 to April 23, 2008, the evidence of record does not show that the Veteran's cervical spine disability was manifested by forward flexion of less than 15 degrees, or unfavorable ankylosis, or incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months.  

2.  From April 24, 2008, the Veteran's cervical spine disability was not manifested by any unfavorable ankylosis of the entire cervical spine or incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5235 (2010).

2.  The criteria for a disability rating in excess of 30 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed in a supplemental statement of the case issued in April 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)).

The Court recently in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the October 2006 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran does not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, this letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has been provided such generic notice in this case.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations.  The Board notes that the claims file does not include private medical records from two of the Veteran's private physicians, Dr. J.R.M. and Dr. P.  In October 2007 and August 2010, the RO provided the Veteran with a VA Form 21-4142 (Authorization and Consent to Release Information) in order to obtain these treatment records.  In response, the Veteran replied that he was not able to provide any records from Dr. P., who had furnished them to Dr. J.R.M., and submitted additional correspondence from Dr. J.R.M.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  The Board finds that the available medical evidence is sufficient for an adequate determination and will adjudicate the claim based on the evidence of record.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

For the Period from June 23, 2005 to April 23, 2008

Historically, service connection for a cervical spine disability was granted in an October 1986 rating decision which awarded a 0 percent disability rating, effective February 6, 1985.  The disability rating was increased from noncompensable to 20 percent in a May 2006 rating decision, effective June 23, 2005.  The Veteran filed his current claim for an increased disability rating in June 2006.  During the course of the appeal, the RO increased the disability rating in a July 2008 rating decision from 20 percent to 30 percent, effective May 20, 2008.  A July 2009 rating decision granted an earlier effective date for the 30 percent rating, effective April 24, 2008.  The Veteran essentially contends that his service-connected cervical spine disability is more severe than indicated by the 20 percent disability rating granted him prior to April 24, 2008 and the 30 percent rating granted him from April 24, 2008.

The Veteran's cervical spine disability is rated under Diagnostic Code 5235 for vertebral fracture or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2010).  Cervical spine disabilities are rated on the basis of limitation of motion, with ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71a.  In the alternative, a rating can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability rating of 30 percent is warranted upon a showing of favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

VA treatment records dated from June 2005 to April 2008 do not show specific treatment for the cervical spine or range of motion measurements.



The Veteran underwent a VA examination in May 2006.  The Veteran complained of daily pain and severe stiffness in the neck.  He also complained of pain, numbness, and tingling of the carpal areas of his wrists and hands as well as flare-ups after bilateral carpal tunnel surgery in 2004.  It was noted that the Veteran had suffered fractures to cervical vertebrae during a combat injury in Korea in service and post-service underwent a cervical fusion in 1997.  He reported no period of incapacitation within the past 12 months.  

On examination, cervical spine range of motion measured as follows: flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 18 degrees, and bilateral lateral rotation to 15 degrees.  There was not additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  The VA examiner noted a fixed position due to spinal fusion.  She opined that although the range of motion was reduced, this represented "normal" for the Veteran.  Examination of the cervical sacrospinalis showed no spasms or atrophy.  She also noted the Veteran had problems with lifting and carrying, difficulty reaching, weakness or fatigue, pain, and decreased mobility.  Diagnosis was cervical spine degenerative joint disease, fused vertebrae, and significant reduction in range of motion.  

Motor and sensory examinations of the upper extremities were essentially normal although neuralgia of the peripheral nerves and bilateral carpal tunnel syndrome were noted.  Urinary difficulties, such as weekly incontinence, were ascribed to the Veteran's history of prostate problems and not to his service-connected cervical spine disability.  

In correspondence from the Veteran's private physician dated in June 2006, Dr. J.R.M. stated that the Veteran was seen for his cervical disc disease that date.  The physician noted that the Veteran had a progressive loss of flexion, extension and rotation of the neck ever since his cervical fusion.  He reported an approximately 60 percent loss of rotation and 50 percent loss of flexion and extension.  Flexion was noted to approximately 30 to 45 degrees, extension to approximately 20 degrees, and bilateral rotation to approximately 30 degrees.  

In an October 2006 signed statement, the Veteran asserted that his neck condition made it impossible for him to turn his head to look for traffic and that he had to drive for his job.  He also stated that his neck condition prevented him from lying on his stomach when sleeping.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's fracture, spinous process C4, with degenerative joint disease and fused vertebrae is not warranted for the time period from June 23, 2005 and April 23, 2008.  The medical evidence of record does not show that his service-connected neck symptoms meet the criteria for the next higher, or 30 percent rating.  

A disability rating of 30 percent is warranted upon a showing of favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less.  None of the medical evidence of record during the appeal period found the Veteran to have forward flexion of 15 degrees or less.  The May 2006 VA examiner found flexion of the cervical spine to 20 degrees and a private doctor in June 2006 noted flexion was to approximately 30 to 45 degrees.  Additionally, although the May 2006 VA examiner noted the neck was in a fixed position due to spinal fusion, the examiner did not find favorable ankylosis of the entire cervical spine because there there was flexion of 20 degrees.  (See The General Rating Formula for Diseases and Injuries of the Spine, Note 5, defining favorable ankylosis as "[f]ixation of a spinal segment in neutral position (zero degrees) . . . .")

With respect to intervertebral disc syndrome under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating, which is the next higher rating possible after the 20 percent rating, would require incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  No evidence during this time period shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected neck disability.  There is also no evidence that the Veteran was ever hospitalized for this disability during this time period.

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  According to the May 2006 VA examiner, even if pain was noted with active range of motion, no additional limitation of motion was measured with repetitive use or was due to pain, fatigue, weakness, or lack of endurance.  The Board finds that there is little evidence of functional impairment as a result of cervical spinal symptomatology, and any such impairment was contemplated by the RO when granting the 20 percent disability rating.  In this regard, the record does not indicate any findings of a loss of range of motion during the period from June 23, 2005 to April 23, 2008 to warrant an increase from 20 percent.

The Board also must evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1 of the General Rating Formula, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  As noted above, the May 2006 VA examiner found that urinary incontinence was not related to the Veteran's service-connected cervical spine disability but to another disorder.  In addition, he was service-connected in a May 2006 rating decision for carpal tunnel syndrome of both the right and left upper extremities, both associated with his service-connected fracture, spinous process C4, with degenerative joint disease and fused vertebrae.  Evidence in the record does not support the possibility of additional ratings during this time period for other objective neurologic abnormalities of the upper extremities associated with the Veteran's neck disability.

As noted above, the Veteran is competent to report his symptoms relating to his cervical spine.  The Board is aware of the Veteran's assertions as to pain and stiffness and difficulty driving.  The Board has considered the Veteran's assertions, and finds that while they are credible his contentions do not support his claim for a higher rating for his service-connected neck disability in view of the objective medical evidence found in the VA examination, such as range of motion, which does not meet the diagnostic criteria for a rating in excess of 20 percent, for the period from June 23, 2005 to April 23, 2008.  

To the extent that the Veteran has asserted that he warrants a higher rating for his neck disability, the Board finds that the preponderance of the evidence is against the claim for this time period.  Therefore, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 20 percent for his service-connected fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from June 23, 2005 to April 23, 2008, is denied. 

For the Period from April 24, 2008

On April 24, 2008, the Veteran was seen by a private physician's assistant associated with Dr. L.M.P.  Range of motion measurements of the cervical spine included: flexion to 10 degrees, extension to 15 degrees, and lateral turn to the left and the right to 20 degrees.  The physician's assistant stated that he would consider this a "rather severe loss of range of motion compared to what would be typical."  Neurological tests showed no motor or sensory deficits.  X-ray studies revealed solid arthrodesis from C4 all the way down to C7 with retained anterior cervical hardware at those levels with spondylosis above at the C2-3 and C3-4 levels with anterior claw osteophytes.  Impression was cervical spondylosis with prior ACDF (anterior cervical diskectomy and fusion) over multiple levels with solid arthrodesis and significant loss of range of motion.

The Veteran underwent a general VA examination related to employability in May 2008.  The Veteran complained of constant stiffness and pain in his neck with decreased range of motion.  He denied flare-ups and said there was no limitation in his ability to walk.  He denied current treatment for his neck condition.  He also complained of numbness in both hands.  It also was noted that he worked full-time as a marketing broker.  



On examination in May 2008, there was no sign of cervical adenopathy, but cervical spinal ankylosis and decreased range of motion were noted.  Flexion was to 10 degrees, extension was to 18 degrees, bilateral lateral flexion was to 5 degrees, and bilateral lateral rotation was to 20 degrees.  Motor, sensory and reflex examinations were normal.  An X-ray study of the cervical spine showed anterior spinal fusion of the lower cervical spine with no abnormality present.  Diagnosis was cervical spondylosis with solid arthodesis from C4-C7 and loss of range of motion.  It was noted that the Veteran's neck condition had decreased the total amount of his annual driving, but that otherwise his service-connected neck condition would not affect any gainful employment.  

The Veteran underwent a VA examination in April 2010.  The Veteran complained of constant daily neck pain, moderate in severity, that radiated to the bilateral hands in a burning sensation.  He also complained of fatigue, decreased motion, stiffness, weakness, and spasms.  He said that he no longer took any pain medication.  He also complained of flare-ups of his cervical spinal disability every one to two months.  He said that a severe flare-up could last three to seven days and thought they reduced his activity by 50 percent.  There were no incapacitating episodes of spine disease.  

On examination in April 2010, range of motion measurements included: flexion to 15 degrees, extension to 10 degrees, left lateral flexion to 5 degrees, right lateral flexion to 3 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations after three repetitions.  Cervical spine ankylosis was noted leaving the cervical spine in the neutral position, but there was no indication of unfavorable ankylosis or ankylosis of the thoracolumbar spine.  No spasms or atrophy of the cervical sacrospinalis were noted.  There was no history of urinary or fecal incontinence or urinary frequency or erectile dysfunction.  Motor and sensory deficits of the upper extremities were not noted.  An X-ray study showed anterior cervical spinal fusion from C4-C7 without evidence of hardware loosening or failure.  There was mild degenerative change of C1-C3.  The prevertebral soft tissues were unremarkable.  Small ossific bodies posterior to the C6 spinous process were unchanged.  No fracture was identified.  Cervical spine alignment was unchanged.  There was generalized osteopenia, unchanged from a prior study.  Diagnosis was cervical spine fracture/trauma with residuals of post traumatic arthritis.  The examiner also noted that the Veteran worked full-time in marketing and sales, but had lost approximately three weeks from work during the last 12-month period due to his neck condition, doctor visits, and shoulder injury pain.  

In correspondence dated in July 2010, Dr. J.R.M. stated that he had recently seen the Veteran in conjunction with his cervical and lumbar spine diseases.  Dr. J.R.M. alluded to studies apparently done at a VA facility which showed the Veteran was status post anterior fusion of C4-C7 for vertebral bodies with moderately advanced degenerative changes at C3 and C4, mild cord compression and neural foramil stenosis but no evidence of compressive myelomalacia.  Dr. J.R.M. said that the Veteran apparently was recommended for neurosurgery referral although this was not done.  He also noted a nerve conduction study showed findings consistent with right lumbar sacral polyradiculopathy.  

Correspondence from Dr. J.R.M. dated in September 2010 stated that the Veteran had developed diffuse degenerative changes with severe polyradiculopathy as a result of his Korean War injury and service-connected disability.  He also noted grade 1 spondylolisthesis at the L5-S1 level of the thoracolumbar spine.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's fracture, spinous process C4, with degenerative joint disease and fused vertebrae is not warranted for the time period from April 24, 2008.  The medical evidence of record does not show that his service-connected neck symptoms meet the criteria for the next higher, or 40 percent rating.  

A disability rating of 40 percent is warranted upon a showing of unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  None of the medical evidence of record during the appeal period found the Veteran to have unfavorable ankylosis of the entire cervical spine.  While medical evidence during this appeal period showed flexion measured to 10 or 15 degrees, which meets the regulatory requirements for a 30 percent rating, the April 2011 VA examiner found cervical spine ankylosis which left the cervical spine in the neutral position, but no indication of unfavorable ankylosis.

With respect to intervertebral disc syndrome under Diagnostic Code 5243, a 40 percent rating, as noted above, would require incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months.  No evidence during this time period shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected neck disability.  There is also no evidence that the Veteran was ever hospitalized for this disability during this time period.

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  According to the April 2011 VA examiner, there was objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations of motion after three repetitions.  There was also a history of fatigue, stiffness, weakness, spasms and pain.  The Board finds that while there is some evidence of functional impairment as a result of the Veteran's cervical spinal symptomatology, any such impairment was contemplated when the RO increased the disability rating from 20 percent to 30 percent.  In this regard, the record does not indicate any findings of a loss of range of motion during the period since April 24, 2008 to warrant an increase from 30 percent.  In fact, the April 2011 VA examiner reported that the Veteran no longer routinely took medication for pain relief.

The Board also must evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  As noted above, the May 2006 VA examiner found that urinary incontinence was not related to the Veteran's service-connected cervical spine disability but to another disorder and he was previously service-connected for carpal tunnel syndrome of both the right and left upper extremities, both associated with his service-connected cervical spine disability.  Evidence in the record does not support the possibility of additional ratings during the period since April 24, 2008 for other objective neurologic abnormalities associated with the Veteran's neck disability.  The April 2010 VA examiner, in fact, reported no history of urinary or fecal incontinence or urinary frequency or erectile dysfunction and motor, sensory, and reflex examinations of the upper extremities were essentially normal.  

As noted above, the Veteran is competent to report his symptoms relating to his cervical spine.  The Board is aware of the Veteran's assertions as to pain and stiffness and difficulty driving.  The Board has considered the Veteran's assertions, and finds that while they are credible his contentions do not support his claim for a higher rating for his service-connected neck disability in view of the objective medical evidence found in the VA examinations, such as range of motion, which does not meet the diagnostic criteria for a rating in excess of 30 percent, for the period from April 24, 2008.  

To the extent that the Veteran has asserted that he warrants a higher rating for his neck disability, the Board finds that the preponderance of the evidence is against the claim for this time period.  Therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for a disability rating in excess of 30 percent for his service-connected fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from April 24, 2008, is denied.

The Board also should consider, under Hart v. Mansfield, 21 Vet. App. 505 (2007), whether further staged ratings are appropriate.  The possibility of an assignment of a separate rating for any neuropathy or radiculopathy as the result of the Veteran's cervical spine disability was already adjudicated when he was granted service connection for left and right carpal tunnel syndrome.  Otherwise, the evidence of record does not indicate the Veteran's entitlement to a higher schedular rating for his neck disability during the periods of time presently on appeal.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, there has been no showing that the Veteran's disability picture for his neck could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, and indeed the Veteran's disability rating for this disability was increased during the course of his appeal, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability during the two periods of time presently on appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's neck disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.









      (CONTINUED ON THE FOLLOWING PAGE)

ORDER

A rating in excess of 20 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from June 23, 2005 to April 23, 2008, is denied.

A rating in excess of 30 percent for fracture, spinous process C4, with degenerative joint disease and fused vertebrae, for the period from April 24, 2008, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


